     k     M

            Case 2:19-cr-00785-JAK Document 1 Filed 12/06/19 Page 1 of 14 Page ID #:1
 AO 91 (Rev. 11/11) Criminal Complaint                                                                O ~ ~ ~ ~ ~` 1


                                         UNITED STATES DISTRICT COURT
                                                           for the                           CLERK, U.S. DISRICT
                                                                                                                        COURT

                                                Central District of California                    DEC - 6 2019
  United States of America,                                                                 ~ NTFv,    i~
                                                                                                            i~ICTGFCr,LIF~Q}:;NIA
                                                                                           ~Y
                                                                                                                         L`~FJ~Y
                     V.


 JASON GEl~$ER and                                                   Case No.
   RED BAA~KS '~~;
                2       -
                            '.~.~n                                     1 ~~J 0 19
 p                   L~~~~ridan s.

               fJ                    ~
               RL/            ~
                     ~-~.._,~' ~'              CRIMINAL COMPLAINT

         I,the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the dates) of November 5, 2019, in the county of Los Angeles in the Central District of California,

the defendants) violated:

           18 U.S.C. ~ 841(a)(1)                                  Distribution ofa Controlled Substance


         This criminal complaint is based on these facts:

         Please see attached affidavit.

         ❑
         O Continued on the attached sheet.


                                                                        ~~             -
                                                                                 Complainant's signature

                                                                 VINH DO,DRUG ENFORCEMENT AGENCY
                                                                         TAS FORCE OFFICER
                                                                                 Printed name and title
 Sworn to before me and signed in my presence.
                                                                                           ~i~
 Date:                      l~ — ~         ~
                                                                                   Judge's signature

 City and state: Los Angeles, California                                HONORABLE FREDERICK MUMM
                                                                                 Printed name and title
AUSA: Kevin J. Butler
  Case 2:19-cr-00785-JAK Document 1 Filed 12/06/19 Page 2 of 14 Page ID #:2



                                9~ TTTT'w~fTT




I, Vinh Do, being duly sworn, declare and state as follows:

                        I. PURPOSE OF AFFIDAVIT

     1.    This affidavit is made in support of a criminal

complaint and arrest warrants against Jason GERBER and Jared

Ashley BANKS for a violation of 21 U.S.C. ~ 841(a)(1):

Distribution of a Controlled Substance and 18 U.S.C. ~ 2: Aiding

and Abetting.

     2.    This affidavit is also made in support of an

application for a warrant to search a brown Samsung Galaxy Edge

S6 SM-G928T cellphone, serial no. A3LSMG928T (~~SUBJECT DEVICE

1") and a Samsung Galaxy S10 SM-G975U cellphone, serial no.

A3LSMG975U (~~SUBJECT DEVICE 2"), (together, the ~~SUBJECT

DEVICES"), in the custody of the Los Angeles Police Department

("LAPD") as item #11 and #12 under report DR no. 1915-20123, in

Los Angeles, California, as described more fully in Attachment




     3.    The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. ~~ 841(a)(1) (possession with intent to distribute and

distribution of controlled substances) and 846 (conspiracy and

attempt to distribute controlled substances) (the "Subject

Offenses"), as described more fully in Attachment B.

Attachments A and B are incorporated herein by reference.
  Case 2:19-cr-00785-JAK Document 1 Filed 12/06/19 Page 3 of 14 Page ID #:3



     4.      The facts set forth in this affidavit are based upon

m y personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest

warrant, and search warrant, and does not purport to set forth

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                       II. BACKGROUND OF AFFIANT


     5.    I have been a Law Enforcement Officer with the LAPD

since October 1999.     Since October 2016, I have been assigned to

the Drug Enforcement Administration (`IDEA"), Southern California

Drug Task Force, High Intensity Drug Trafficking Area (~~HIDTA")

Group 51 as a Task Force Officer.       HIDTA groups investigate

large-scale drug organizations operating in the Southern

California area and elsewhere.

     6.    In the course of my law enforcement career, I have

conducted numerous investigations involving criminal street

gangs, narcotics trafficking, narcotics conspiracies, weapons

offenses, and violent crimes.      I have also received specialized

training on the subjects of criminal street gangs, narcotics
  Case 2:19-cr-00785-JAK Document 1 Filed 12/06/19 Page 4 of 14 Page ID #:4



trafficking, and money laundering, and I have been involved in

investigations concerning the possession, manufacturing,

distribution, and importation of controlled substances, as well

as the methods used to finance drug transactions.

     7.    Based on my training, experience, and conversations

with other narcotics investigators, I am familiar with drug

traffickers' methods of operation including the distribution,

storage, and transportation of drugs, as well as the collection

of drug proceeds and methods of money laundering used to conceal

the nature of the proceeds.      I have received training and

collaborated with other law enforcement officers regarding the

unlawful importation, possession, and distribution of controlled

substances.   I also speak regularly with narcotics investigators

at the federal, state, and local levels regarding how drug

traffickers store, sell, and transport narcotics.

                    III. SiJN~RY OF PROBABLE CAUSE

     8.    On November 5, 2019, GERBER met with an LAPD

Confidential Source ("CS") at GERBER'S residence.          The CS agreed

to purchase one kilogram of cocaine and an unspecified amount of

cannabis from GERBER for approximately $54,000.          GERBER provided

the cannabis upon the CS's arrival, but stated that another

person would be bringing the cocaine to his home.

     9.    After waiting for about one hour, BANKS arrived,

brought a package into the residence, and encouraged the CS to



                                        3
  Case 2:19-cr-00785-JAK Document 1 Filed 12/06/19 Page 5 of 14 Page ID #:5



examine the package.     The package was vacuum sealed and taped at

both ends, which resembled the packaging for a kilogram of

cocaine.   The CS told GERBER and BANKS that the money to pay for

the narcotics was outside.      GERBER and BANKS accompanied the CS

outside to collect the money.       Outside, uniformed LAPD officers

arrived and took GERBER into custody without incident.           BANKS

ran away, but was captured after a short foot pursuit.           The

kilogram of cocaine BANKS brought was subsequently recovered

from inside GERBER'S residence.       SUBJECT DEVICE 1 was recovered

from GERBER, and SUBJECT DEVICE 2 was recovered from BANKS.

                   IV. STATEMENT OF PROBABLE CAUSE

     10.   Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.    CS Identifies GERBER as a Possible Drug Dealer

     11.   During November 2019, the CS -- working with LAPD --

made contact with GERBER whom he identified as a potential

source for narcotics.     The CS has provided reliable information

in the past, which has been corroborated through police

investigations.    The information provided by the CS has resulted

in the arrest of multiple individuals and the seizure of

narcotics and firearms.l     The CS negotiated to purchase one



     1 The CS is being paid by LAPD for his information and work
and has criminal convictions for at least the following crimes:
  Case 2:19-cr-00785-JAK Document 1 Filed 12/06/19 Page 6 of 14 Page ID #:6



kilogram of cocaine for $29,000 and a large quantity of cannabis

for an additional $25,000.      The CS stated that GERBER lived at

11015 Aqua Vista Street, North Hollywood, California, in a

converted garage (~~GERBER's Residence")         LAPD Detective Chapman

obtained a California Driver's License photo of GERBER based on

the CS's description of GERBER by name and address and searching

the LAPD database for any past crime or arrest report.           LAPD

Detective Chapman then showed it to the CS.         The CS indicated

that the person in the photo was the person who the CS

negotiated to purchase cocaine and cannabis for $54,000.            The CS

agreed to meet on November 5, 2019 at GERBER'S Residence to make

the narcotics deal.

     B.    The CS Meets with GERBER to Purchase Cocaine and
           Cannabis

     12.   On November 5, 2019, the CS met with LAPD detectives

and officers.    The CS's vehicle was checked for weapons and

contraband.     No weapons or contraband was found.       The CS was

equipped with a covert video recording device and a one-way real

time audio transmitter.

     13.   At approximately 3:30 PM, Detective Chapman drove the

CS to the area of GERBER'S residence.        The CS walked inside

GERBER'S residence and spoke with GERBER about the purchase of

one kilogram of cocaine.      GERBER told the CS that he had the



petty theft, possession of narcotic controlled substance, and
burglary.


                                        5
  Case 2:19-cr-00785-JAK Document 1 Filed 12/06/19 Page 7 of 14 Page ID #:7



cannabis available and showed the CS a large black duffle bag

that contained cannabis.      GERBER told the CS that someone would

bring the kilogram of cocaine to the residence.          All of the CS

and GERBER'S interactions are confirmed in audio and video

recording captured covertly.

        C.    BANKS Delivers the Kilogram of Cocaine

        14.   After waiting for about an hour, a white BMW 640 (with

California license plate 8LHZ182) arrived at GERBER'S Residence

and parked in the driveway.       California Department of Motor

Vehicles records indicate that the registered owner of the BMW

was Jared BANKS.      BANKS drove the BMW and was the only occupant

of the car.      After the later arrest, the BMW was impounded by

LAPD and the VIN number matched the BMW and VIN number on record

that identified BANKS as the owner.         LAPD Officer Olsen saw

BANKS walk inside GERBER'S residence with a black bag.           Inside,

BANKS told the CS that the cocaine was inside the bag BANKS was

carrying.      BANKS encouraged the CS to verify that the cocaine

was inside the bag.

        15.   The CS looked inside the bag that BANKS brought into

the residence and found a vacuum sealed package with tape on the

ends.     The package resembled how a kilogram of cocaine is

package for transportation and sales.        After looking at the

package, the CS told BANKS and GERBER that the money was




                                        D
  Case 2:19-cr-00785-JAK Document 1 Filed 12/06/19 Page 8 of 14 Page ID #:8



outside.    The CS told GERBER and BANKS to accompany the CS

outside to receive payment for the cocaine and cannabis.

     D.     LAPD Arrest GERBER and BANKS

     16.    Outside the residence, the CS called LAPD Detective

Chapman and stated that the CS saw the cocaine and cannabis.

The CS, GERBER, and BANKS then walked outside to the driveway

area of 11015 Aqua Vista St.       LAPD uniformed officers approached

GERBER and BANKS as they were standing outside.          LAPD Officers

Kim and Alvarez detained GERBER without incident.

     17.    BANKS saw the uniformed LAPD officers and ran east

through the backyard of 11015 Aqua Vista St.         After a short foot

pursuit, LAPD Detective Avila and LAPD Officer Gonzalez took

BANKS into custody.

     E.     LAPD Recover a Handgun and the Drugs

     18.    LAPD Detective Prodigalidad retraced the route that

BANKS ran when he tried to run away from the LAPD Officers.

Detective Prodigalidad observed a blue steel 40mm semi-automatic

handgun laying on the ground in the rear yard of 11015 Aqua

Vista St.    Detective Prodigalidad recovered the handgun and

noticed that it had fresh scratch marks, which indicated that it

was just thrown on the ground.       The handgun had a magazine with

10 live rounds of 40 caliber ammunition.         Detective Prodigalidad

obtained three DNA swabs on the handgun.         California Superior

Court Judge Melvin D. Sandvig (Los Angeles County Chatsworth

Courthouse, Division F47) then approved a search warrant to

search 11015 Aqua Vista St.      During the search of 11015 Aqua

Vista St.    Detective Prodigalidad recovered a vacuum-sealed



                                        7
  Case 2:19-cr-00785-JAK Document 1 Filed 12/06/19 Page 9 of 14 Page ID #:9



package that contained a white substance that resembled cocaine

on top of the bed in GERBER's residence, the same bag that the

CS recognized as the bag BANKS brought.         Detective Prodigalidad

opened a black duffle bag on top of GERBER'S residence that

contained 15 clear plastic bags that contained marijuana.

Inside a black bag that Officer Olson observed BANKS carry into

GERBER'S house was $3,000 in United States Currency and a

prescription medication receipt with BANK'S name.

     F.    Drug Test Confirms Marijuana and Cocaine

     19.   On November 19, 2019, the LAPD Forensic Science

Division conducted a morphological and chemical analysis of the

marijuana recovered from GERBER'S residence and calculated the

total net weight to be 6707.6 grams of cannabis.

     20.   On November 21, 2019, the LAPD Forensic Science

Division conducted an analysis of the package that BANKS brought

to the CS and calculated the total net weight to be 1001.5 grams

(+/- 8.6 grams)of cocaine.

            V. TRAINING AND EXPERIENCE ON DRUG OFFENSES

     21.    Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

           a.   Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

delivers the drugs and launder the drug proceeds.          Drug

traffickers often travel by car, bus, train, or airplane, both



                                        i~
 Case 2:19-cr-00785-JAK Document 1 Filed 12/06/19 Page 10 of 14 Page ID #:10



domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

           b.    Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.    The aforementioned records are often maintained

where the drug trafficker has ready access to them, such as on

their cell phones and other digital devices.

           c.    Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.             In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

           d.    Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices.     Drug traffickers often keep records of




                                        D
 Case 2:19-cr-00785-JAK Document 1 Filed 12/06/19 Page 11 of 14 Page ID #:11



meetings with associates, customers, and suppliers on their

digital devices, including in the form of calendar entries and

location data.

           VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

     22.   As used herein, the term "digital devices" includes

the SUBJECT DEVICES.

     23.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that is only overwritten as they are replaced

with more recently downloaded or viewed content and may also be

recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device's user, or the existence of

evidence in other locations, such as, how the device has been




                                       10
 Case 2:19-cr-00785-JAK Document 1 Filed 12/06/19 Page 12 of 14 Page ID #:12




used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.           That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by the browser, e-mail, and

chat programs; attachment of other devices; times the device was

in use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

"booby traps" that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.




                                       11
 Case 2:19-cr-00785-JAK Document 1 Filed 12/06/19 Page 13 of 14 Page ID #:13



      24.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.            Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

     25.    Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                             VI. CONCLUSION

     26.    For all of the reasons described above, there is

probable cause to believe that GERBER and BANKS have committed a

violation of 21 U.S.C. ~ 841(a)(1): Distribution of a Controlled



                                       12
 Case 2:19-cr-00785-JAK Document 1 Filed 12/06/19 Page 14 of 14 Page ID #:14



Substance and 18 U.S.C. ~ 2: Aiding and Abetting.           There is also

probable cause that the items to be seized described in

Attachment B will be found in a search of the SUBJECT DEVICES

described in Attachment A.



                                   Vin Do, Task Force Officer
                                   Drug Enforcement Administration


Subscribed to and S,worn befo e me
this ~ day of der, 2019.



                   ~~._~
UNITE'   STATES MAGISTRATE JUDGE




                                       13
